Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. 
The Information Disclosure Statements (IDS) filed 22 November 2021 and 15 March 2022 have been entered. Applicants’ amendment of the claims filed 14 October 2021 has been entered. Applicants’ remarks filed 14 October 2021 are acknowledged.
Claims 17-43 are cancelled. Claims 1-16 and 44-47 are pending.
Previously, claims 1-3, 11 and 44-47 were examined as they read on the elected species: A-a) wherein the method comprises generating a first dataset comprising protein level data for at least four protein markers, and wherein the four protein markers are CHI3L1, CRP, IL6, and SAA1; and B-a) wherein the plurality of protein markers consists of at most 500 protein markers. In the claim amendment filed 14 October 2021, independent claim 1 is amended to recite “to generate a dataset comprising protein level data for at least five protein markers, …wherein three of the at least five protein markers are SAA1, EGF, and CHI3L1.” In view of Applicants’ amendment of claim 1, claims 1-4, 11 and 44-47 are now under examination as they read on “at least five protein markers”, and claims 5-10 and 12-16 are withdrawn as being drawn to nonelected species. 

Claim Rejections Maintained
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Amended claims 1-4, 11 and 44-47 remain rejected under 35 U.S.C. 103 as being unpatentable over Wagner et al. (US 2012/0178100 A1, Pub. Date: Jul. 12, 2012), in view of Connolly et al. (Arthritis Rheum., 2012, Vol. 64(4):1035-1045), and further in view of Jensen et al. (J. Eur. Acad. Dermatol. Venereol., 2013, Vol. 27(7):815-819) (abstract).
The Ground of Rejection 
Wagner teaches the use of multiple biomarkers to predict the response of a patient having psoriatic arthritis (PsA) to treatment with anti-TNF therapy (a biologic DMARD), and more specifically, to determine if a PsA patient will or will not respond to treatment prior to the initiation of therapy with an anti-TNF agent (see abstract and para. [0013] [0016]) (claim 1). Wagner teaches determining protein levels of the biomarkers in serum samples obtained from PsA patients by using a multiplex assay (p. 12, Example 1, see serum sample collection in [0176] and analysis with multiplex assaying in [0179]) (claims 2-3). Wagner teaches that biomarker data was collected from 92 protein biomarkers, including CRP, EGF, IL-6, LEP and MMP3 (p. 12, Table 2) (claims 1, 4, 11). Wagner teaches calculating a PsA disease activity using the protein level data of the biomarkers generated from the patient and one or more clinical variables (p. 5, under section “Statistical Analysis”). Wagner teaches that the model building comprises the use of swollen joint count (SJC), tender joint count (TJC), and clinical characteristics of the subject (Example 3) (claims 1, 44-45). Regarding claims 44-47, the calculation recited in these claims is merely mental steps and does not limit the active steps nor the subject to be treated in the method.
Wagner teaches as set forth above, Wagner, however, does not teach including serum amyloid A1 (SAA1) and chitinase-3-like 1 (CHI3L1) in the biomarkers.
Connolly teaches the relationship between acute-phase serum amyloid A (A-SAA) and joint destruction in inflammatory arthritis. A-SAA has two subtypes SAA1 and SAA2, and both have at least 90% identical to the amino acid sequence of NCBI RefSeq NP_000322.2 (see following for sequence comparison). Therefore, A-SAA meets the structural requirement of SAA1 according to Applicants’ disclosure (para. [0006]). Connolly teaches that elevated serum A-SAA levels were significantly correlated with joint destruction in rheumatoid arthritis and psoriatic arthritis patients.
Jensen teaches that YKL‐40 (also known as CHI3L1) is elevated in patients with psoriatic arthritis, and its level decreased in patients who responded to psoriatic arthritis treatment with adalimumab (an anti-TNF antibody) (see Abstract). Jensen teaches that YKL‐40 may be a useful biomarker to monitor the effect of treatment with TNF inhibitors in patients with psoriatic arthritis (ibid.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wagner with Connolly and Jensen to include A-SAA and YKL‐40 in the biomarkers for determining the disease activity and predicting the response of a PsA patient to anti-TNF therapy. One of ordinary skill in the art would have been motivated to do so, because Wagner teaches generating protein level data of a plurality of biomarkers in serum samples obtained from patients having PsA and using thereof to predict the response of a PsA patient to anti-TNF therapy, Connolly teaches that elevated serum A-SAA levels were significantly correlated with joint destruction in PsA patients, and Jensen teaches that YKL‐40 (i.e., CHI3L1) is a useful biomarker to monitor the effect of treatment with TNF inhibitors in patients with PsA. Therefore, the combined teachings provide a reasonable expectation of success in predicting the response and treatment of the patients with PsA.

Response to Applicants’ Arguments
In the response received 14 October 2021, Applicants argue that the Office Action does not provide a prima facie case of obviousness of instant claims because the Office Action does not show how all elements of the claimed invention would have been selected from the cited prior art references for combination in the manner claimed by Applicants with a reasonable expectation of success. Applicants argue that merely showing that several biomarkers might have worked individually is not substantial evidence that the biomarkers would have been expected to work in concert as Applicants have claimed. Applicants further argue that Wagner teaches away from using EGF for determining disease activity, because EGF was not considered useful when building a predictive model of PsA disease activity (referring to Example 3). Applicants continue to argue that Connolly’s teaching of A-SAA does not meet the limitation of SAA1 of the instant claims. Applicants argue that while the specification discloses that “the SAA1 is at least 90% identical to the amino acid sequence of NCBI RefSeq NP_000322.2”, A-SAA or SAA2 are not equivalent to SAA1. Applicants also reiterate the arguments that the Patent Office has failed to consider the claimed invention as a whole, and that Applicants’ claimed method as a whole provides not only a group of elected biomarkers, CHI3L1, CRP, IL6, EGF, and SAA1, functioning together as an accurate set, but further provides guidance to caregivers to achieve beneficial effects for treating PsA.
Applicants’ arguments have been fully considered but have not been found to be persuasive.
With respect to Applicants’ arguments that Wagner teaches away from using EGF for determining disease activity because EGF was not used for building a predictive model of PsA disease activity, however, Wagner teaches and suggests using the protein markers, including EGF, to predict the response of the patients to treatment, thus, Wagner does not teach away from using EGF. In Table 3, Wagner lists the biomarkers that, upon further analysis, meet the criterion of true log transformation, and EGF is among them. While Wagner exemplifies in Example 3 the model building using 5 biomarkers (which are among the list in Table 3), Wagner teaches that “All markers were eligible for inclusion in the model, not just those displaying individual (univariant) statistical significance. The rationale for this approach is that certain markers may not be strongly predictive on their own, but may add predictive strength to the model after accounting for the effects of other markers.” [0197] (emphasis added). Therefore, Wagner clearly teaches and suggests including EGF, together with other biomarkers, for determining disease activity and predicting the response of treatment.
With respect to Applicants’ arguments that Connolly’s teaching of A-SAA does not meet the limitation of SAA1 of the instant claims, however, the A-SAA disclosed by Connolly meets the structural requirement of SAA1 according to Applicants’ disclosure. The instant specification describes that “wherein the SAA1 is at least 90% identical to the amino acid sequence of NCBI RefSeq NP_000322.2” [0006]. Connolly discloses acute-phase serum amyloid A (A-SAA). It is well known in the art that in human, acute-phase serum amyloid A include SAA1 and SAA2 (see previously provided reference by G.H. Sack, Jr. (Molecular Medicine, 2018, Vol. 24, Article No. 46), particularly, at page 6, col. 2, 2nd paragraph). The amino acid sequences of human SAA1 and SAA2 are highly homologous with at least 90% identical to the amino acid sequence of NCBI RefSeq NP_000322.2 (sequences of human SAA1 of NCBI RefSeq NP_000322.2 and human SAA2 are attached herein).
Human SAA1 (NCBI RefSeq NP_000322.2) 
	1 mklltglvfc slvlgvssrs ffsflgeafd gardmwrays dmreanyigs dkyfhargny
       61 daakrgpgga waaevisdar eniqrffghg aedsladqaa newgrsgkdp nhfrpaglpe
      121 ky

human SAA2
	1 mklltglvfc slvlsvssrs ffsflgeafd gardmwrays dmreanyigs dkyfhargny
       61 daakrgpgga waaevisnar eniqrltgrg aedsladqaa nkwgrsgrdp nhfrpaglpe
      121 ky

The A-SAA (i.e., SAA1 and SAA2) disclosed by Connolly has at least 90% identical to the amino acid sequence of NCBI RefSeq NP_000322.2, and therefore, meets the structural requirement of SAA1 recited in the instant claims. Applicants argue that even the specification describes that the SAA1 is at least 90% identical to the amino acid sequence of NCBI RefSeq NP_000322.2, A-SAA or SAA2 are not equivalent to SAA1. However, A-SAA or SAA2 meets the limitation of SAA1 because the amino acid sequence is at least 90% identical to the amino acid sequence of NCBI RefSeq NP_000322.2.
With respect to Applicants’ arguments that the claimed method as a whole provides not only a group of elected biomarkers (CHI3L1, CRP, IL6, EGF, and SAA1), functioning together as an accurate set, but further provides guidance to caregivers to achieve beneficial effects for treating PsA, however, the prior art is also intended to provide accurate treatment of the patients based on the data of the biomarkers. For example, Wagner teaches that the invention relates the use of multiple biomarkers to predict the response of patients diagnosed with PsA to treatment with anti-TNF therapy, and more specifically, to determine if a patient will or will not respond to treatment, and to determine if the response will be sustained [0013]. Such information would provide guidance to caregivers to achieve beneficial effects for treating the patients. Similarly, Connolly describes that “we demonstrated a specific relationship between A-SAA and clinical disease activity in PsA that would provide guidance for accurate treatment of the patients.” (p. 1042, col. 2, bottom paragraph). Clearly, the prior art references teach that the protein markers are intended for accurate assessment of the disease activity in order to provide beneficial effects for treating the patients.
Applicants argue that the Office Action does not show how all elements of the claimed invention would have been selected from the cited prior art references for combination in the manner claimed by Applicants with a reasonable expectation of success. As set forth above, each of the claimed biomarkers is taught and suggested by the cited prior art as being useful for determining disease activity of PsA and predicting the response of the patients to treatment, and one of ordinary skill in the art would have a reasonable expectation of success in determining disease activity and predicting response to therapy based on a combination of the biomarkers. Independent claim 1 encompasses the use of at least five markers selected from the 12 markers, and three of the five markers are SAA1, EGF, and CHI3L1. While it may be unpredictable to use a set of multiple protein markers, such as 100 defined markers, as a group, to assess the disease activity of the inflammatory arthritis, a skilled artisan can utilize individual markers known to be associated with the disease to assess the disease activity of a patient. For example, Wagner describes a study showing that infliximab treatment reduced the levels of IL-6, VEGF, and CRP in the serum of PsA patients, and that the reductions reflected improved disease activity measures [0009], and Wagner further identified additional protein markers useful for the disease assessment and prediction of treatment response (Table 3); Connolly teaches that serum A-SAA and CRP levels can predict disease progression in PsA patients before and after therapy; and Jensen teaches that serum YKL-40 (also known as CHI3L1) is elevated in patients with PsA and decreased in patients who responded to treatment. One skilled in the art would have a reasonable expectation of success in assessing the disease activity and prediction treatment response in the patients by measuring the serum levels of these protein markers based on the teachings of Wagner, Connolly, and Jensen.
For the foregoing reasons, the cited prior art references establish a prima facie case of obviousness of the claimed invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 4 fails to further limit the subject matter of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Objections
Claims 1 and 2 are objected to because of the following informalities:
In claim 1, the word “or” between the terms “vascular cell adhesion molecule 1 (VCAM1)” and “vascular endothelial growth factor A (VEGFA)” should be “and”.
In claim 1, line 5, “five markers” should be “five protein markers”.
In claim 2, “a plurality of distinct complexes between the reagents and markers” should be “a plurality of distinct complexes between the reagents and protein markers”.
Appropriate correction is required.

Conclusion
NO CLAIM IS ALLOWED.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaozhen Xie, whose telephone number is 571-272-5569.  The examiner can normally be reached on M-F, 8:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa L. Ford, can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/XIAOZHEN XIE/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        May 2, 2022